DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 11, line 7. –a deflector, axially adjustable to be placed at different positions during said travelling,--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include new limitations that state that the electronics assembly controls the rotation speed of the fan based on speed of movement of the vehicle when the used travels on the vehicle. A similar limitation is also found in independent claim 18. 
As correctly argued by the applicant in the remarks filed on 06/21/2022, Rosati (US 2017/0196281, see previous 103 rejection of claims 1 and 18) only teaches adjusting the rotation speed of the helmet mounted fan (1908) based on feedback from sensors (1902) that dynamic acceleration of the head (see paragraphs [0058]-[0070]). As such, it is not explicitly clear if these motion sensors could be configured to monitor the speed of a vehicle and accordingly adjust the fan speed. Substantial hindsight reconstruction would be required including recalibrating the motion sensors as well as adapting the fan speed adjustment algorithm. Furthermore, it is unclear if Rosati’s motion sensors would even be capable of detecting the high speeds of a vehicle since they are configured to detect the fine slower movement of a user’s head. 
Regarding independent claim 11, as correctly argued by the applicant in the remarks filed on 06/21/2022, Krishnan’s deflector (1104) is configured to be firmly fixedly mounted to the helmet and therefore it is not explicitly clear if this deflector (1104) is axially adjustable while the user is traveling on the vehicle (In the instant invention, as depicted in Figures 5A-5C, the deflector 311 can be adjusted to at least three different axial heights). While slightly adjusting the deflector height during travel may be possible, doing so would be a safety hazard to the rider and additionally Krishnan’s cooling device would be hard to move once firmly fixed to the helmet. Additionally, an adjustable deflector as taught by Migliore (see previous rejection of claim 12) would still not accomplish axial adjustment as claimed since Migliore’s deflector is only rotatably movable within the vent. Furthermore, since as previously stated in the rejection of claim 11, Krishnan’s vent is located at bottom of the housing (1105) and is axially below the helmet. Adding Migliore’s adjustable deflector to this vent would not allow for air to blow into the helmet and would instead only be able to blow air below the helmet. Alternately, if Krishnan’s deflector (1104) was considered as the vent, once again adding Migliore’s adjustable deflector to this vent (1104) would only result in deflector that was moveable sideways and not axially movable in a height adjustable manner. Additionally, the structural shapes of Krishnan’s vent (1104) would have to be greatly modified in order to accommodate Migliore’s adjustable deflector. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 11 and 18 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746